                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHERINE N. PAYNE AND ARTHUR                            CIVIL ACTION
COATES,
               Plaintiffs,

              v.
                                                         NO. 18-4009
MARRIOTT EMPLOYEES FEDERAL
CREDIT UNION,
              Defendant.

                                        ORDER

       AND NOW, this 9th day of January, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 9), Plaintiffs’ Response in Opposition (ECF No. 14), and Defendant’s Reply

(ECF No. 15), IT IS ORDERED that:

       1) Defendant’s Motion is GRANTED as to Plaintiffs’ claims for actual damages;
          Plaintiffs’ claims for actual damages are DISMISSED WITHOUT PREJUDICE.

       2) Defendant’s Motion is otherwise DENIED.

                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
